Name: Commission Regulation (EEC) No 1587/88 of 7 June 1988 suspending advance fixing of the subsidy for colza, rape and sunflower seed
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 8 . 6 . 88 Official Journal of the European Communities No L 141 /55 COMMISSION REGULATION (EEC) No 1587/88 of 7 June 1988 suspending advance fixing of the subsidy for colza, rape and sunflower seed whereas the above situation requires that application of the provisions concerning advance fixing of subsidies for the products concerned be temporarily suspended and that, in accordance with the second paragraph of Article 5 of Regulation (EEC) No 1594/83 , certificates should not be issued where the application is lodged from 7 to 11 June 1988 , HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 3994/87 (2), and in particular Article 27 (4) thereof, Having regard to Council Regulation (EEC) No 1594/83 of 14 June 1983 on the subsidy for oilseeds (3), as last amended by Regulation (EEC) No 2132/87 (4), and in particular the second subparagraph of Article 8 (3), thereof, Whereas, under Article 8 of Regulation (EEC) No 1594/83 , the application of the provisions concerning advance fixing may be suspended if certain factors may create a discrimination between interested parties and if the certificate applied for has not yet been issued ; Whereas, in view of the uncertainty reigning on the markets, there is a danger that the continuation of the present system could give rise to speculative operations ; Article 1 Advance fixing of the subsidy for colza, rape and sunflower seed is hereby suspended in the case of certificates the application for which is lodged from 7 to 11 June 1988 . Article 2 This Regulation shall enter into force on 8 June 1988 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels , 7 June 1988 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No 172, 30 . 9 . 1966, p. 3025/66. (2) OJ No L 377, 31 . 12 . 1987, p. 31 . (3) OJ No L 163, 22 . 6 . 1983, p. 44. (4 OJ No L 200, 21 . 7. 1987, p. 1 .